Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is circularly defeating. Claim 6 recites: “6. The electronic timepiece according to claim 5, wherein the processor moves the predetermined timing forward in a case where the operation voltage does not return to be equal to or more than a second reference voltage value that is higher than the first reference voltage value by the time a predetermined time elapses after the operation voltage becomes less than the second reference voltage value.” The predetermined timing cannot be moved forward after it expires. To do so is logically impossible. 
Claim 1 states that the predetermined timing corresponds to an update period the update period determined in advance in the external device. How is the reader supposed to resolve the limitation determined in advance in the external device with “moves the predetermined timing forward”. Aside from the clear logically inconsistency the entire combination of recitations appears to be an incomplete 
For these reasons claim 6 is concluded to be indefinite under 35 USC 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (US 2012/0274508).
With regard to claim 1 Brown discloses an electronic timepiece (title) comprising:

a communicator which performs communication with an external device (paragraphs 57, 143, 179, 189);
a storage which stores predicted positional information of the positioning satellite acquired from other than the positioning satellite (paragraph 207); and
a processor, wherein
the processor updates the predicted positional information stored in the storage by causing the communicator to acquire the predicted positional information from the external device at or after a predetermined timing corresponding to an update period of the predicted positional information before end of an effective period of the stored predicted positional information, the update period being determined in advance in the external device (paragraph 207-208).

With regard to claim 8 Brown discloses an information acquisition method of predicted positional information in an electronic timepiece (title) including: 
a radio wave receiver which receives radio waves from a positioning satellite (112 figure 23; paragraph 60); 
a communicator which performs communication with an external device (paragraphs 57, 143, 179, 189); and 
a storage which stores predicted positional information of the positioning satellite acquired from other than the positioning satellite (paragraph 207), the method comprising 
an update step of updating the predicted positional information stored in the storage by causing the communicator to acquire the predicted positional information from the external device at or after a predetermined timing corresponding to an update period of the predicted positional information before 

With regard to claim 2 Brown discloses the electronic timepiece according to claim 1, wherein
the predicted positional information acquired from the external device is the predicted positional information which the external device acquires from a distribution server that provides the predicted positional information (paragraphs 207, 208 emphasis on “ephemeris data servers”),
the update period is a period in which the predicted positional information is acquired from the distribution server by the external device (paragraphs 207-208), and
the predetermined timing is determined to be after the update period after a last timing among a plurality of timings of update of the predicted positional information distributed by the distribution server within the effective period (paragraphs 207-208; the ephemeris data has to be current for the update time and within the expiration time in order to be operable).

With regard to claim 3 Brown discloses the electronic timepiece according to claim 1, wherein the predetermined timing is determined to be after end of a last update period among a plurality of the update periods within the effective period (paragraph 207-208. If the system performed an update after the expiration period and receives new information as disclosed, the new information is necessarily “after end of a last update period among a plurality of the update periods”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2012/0274508).
With regard to claim 4 Brown discloses the electronic timepiece according to claim 1, wherein the processor is able to execute an update operation of the predicted positional information a plurality of times at or after the predetermined timing before end of the effective period (paragraphs 207-208 – Brown discloses running at least two protocols concurrently including at least one expiration period protocol such operation includes a plurality of operations), and the processor performs again an operation for the update within a range of the plurality of times or less (paragraphs 207-208). 
Brown does not teach failing. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Browns’ system to continue operating as normal even in the event of a failure in reception or updating, such modification would include in a case where update of the predicted positional information fails, the processor performs again an operation for the update within a range of the plurality of times or less because the system would continue to the next reception option normally. The reason for doing so would have been to allow the system to experience an error and to continue working normally.

With regard to claim 5 (depend from claim 1) Brown does not disclose the claimed: wherein the processor does not update the predicted positional information in a case where an operation voltage supplied from a power supplier is not equal to or more than a first reference voltage value regarding whether or not the radio wave receiver is able to operate.
Brown discloses updating the information any time the system is connected to a power source. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2012/0274508) in view of Park (US 8947239).
With regard to claim 7 (depends from claim 1) Brown does not disclose the claimed: wherein the communication is near field communication. Brown teaches using normal wireless protocols or the like paragraph 189. Park teaches communicating with an NFC wireless protocol. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Brown’s system with an NFC communication protocol to facilitate wireless communication as taught by Park. The reason for doing so would have been to enable low power wireless communication using well known and common wireless standards as taught by Park. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844